Citation Nr: 0116107	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for posttraumatic 
headaches, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from April 1973 to June 1979.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that continued a 10 percent 
evaluation for posttraumatic headaches, also diagnosed as 
psycho-physiological musculoskeletal reaction with complaint 
of headaches.  That rating decision also determined that no 
new and material evidence had been submitted to reopen a 
claim for service connection for a back condition.  The 
veteran submitted a notice of disagreement with both issues; 
however, after a statement of the case was issued, the 
veteran submitted a substantive appeal addressing an 
increased rating for headaches only.  The RO subsequently 
closed the appeal for service connection for a back 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for an increased rating for 
posttraumatic headaches.

The veteran's substantive appeal reflects that she requested 
a hearing before a member of the Board and that the Board 
notified both her and her representative that a hearing had 
been scheduled for May 2001.  The veteran failed to report 
for the hearing, although neither notification letter has 
been returned by the United States Postal Service as 
undeliverable.  Neither the veteran nor her representative 
has explained her failure to report nor has either requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.  See 
38 C.F.R. § 20.702(d) (2000).


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as scheduling a 
medical examination (or, obtaining a medical opinion) when 
such evidence may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
veteran's claim in the context of the new law, nor has the 
veteran had an opportunity to prosecute her claim in that 
context.  Consequently, a remand will ensure due process of 
law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

The record reflects that the veteran underwent a VA neurology 
compensation and pension examination in May 1998.  The report 
notes that the claims file was not available for review and 
the examiner indicated that, "It would be nice to review the 
chart to [see] if she really did have a subdural hematoma and 
how accurate the history is."  The duty to assist includes 
ordering an additional examination if the record is 
inadequate upon which to evaluate the veteran's claim.  See 
38 C.F.R. § 4.2 (2000); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Moreover, the duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The Board next notes that the recent supplemental statement 
of the case, issued in September 2000, indicated that the RO 
sent two requests for treatment records to a private 
physician and that no response had been received.  However, 
in December 2000, the RO received the requested reports but 
there is no indication that these records were considered by 
the RO and that a supplemental statement of the case was 
prepared.  Additionally, there is no indication that the 
veteran intended to waive her right to initial RO 
consideration of this evidence. 

In view of the recent change in the law noted above and VA's 
heightened obligation to obtain additional medical 
development where needed to make a decision, the Board 
concludes that the veteran should undergo further medical 
examination, with appropriate findings and opinions, to 
ensure a complete and current record upon which to evaluate 
the severity of her headache disability.  The RO must also 
review the additional medical evidence received in December 
2000 in association with the pending claim and in the absence 
of favorable action on her claim, issue a supplemental 
statement of the case which addresses this evidence.

In this regard, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the appellant.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1. The veteran should be contacted and 
requested to furnish the full names 
and addresses of all health care 
providers who have treated her for her 
posttraumatic headaches so that 
records not already within the claims 
folder may be obtained.  Where 
necessary, the veteran should be 
requested to sign and submit the 
appropriate forms governing her 
consent for the release to VA of all 
records of any such treatment 
identified by the veteran.  

2. After all available records have been 
received pursuant to the above-
requested development, the RO should 
arrange for the veteran to undergo an 
appropriate VA examination to obtain 
an assessment as to the full nature 
and severity of her service-connected 
disability.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to and 
be reviewed by each physician 
designated to examine the appellant.  
All indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.  
Regarding the latter, the examiner is 
specifically requested to clarify the 
veteran's diagnosis with respect to 
the posttraumatic headaches which have 
also been diagnosed as 
psychophysiological musculoskeletal 
reaction with complaints of headaches.  
The examiner is requested to identify 
the most appropriate diagnosis and the 
symptomatology manifested by that 
diagnosis.  The examiner should also 
provide an assessment as to the impact 
of the veteran's service-connected 
disability on her ability to function 
in daily life to include her ability 
to obtain and retain substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached, should be set 
forth in a typewritten report.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Upon completion of the requested 
development of the record and after 
ensuring full compliance with the 
VCAA, the RO should again consider the 
veteran's claim.  If the veteran fails 
to report for any scheduled 
examination(s), the RO should apply 
the provisions of 38 C.F.R. § 3.655, 
as appropriate.  If action taken 
remains adverse to the veteran, the 
veteran and her representative should 
be provided a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
which was received by the RO in 
December 2000, and a discussion of and 
citation to all applicable law and 
regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



